Opinion issued November 2, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00863-CV
____________

IN RE DOMINO’S PIZZA, L.L.C., AND HUGO ESPINOSA, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Domino’s Pizza, L.L.C., and Hugo Espinosa, have filed a petition for
a writ of mandamus complaining of the trial court’s
 September 18, 2009 order 
denying relators’ “Motion to Determine Jury Questions.”
          We deny the petition for a writ of mandamus.  
 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.